DETAILED ACTION
Claims 1-22 are allowed. The following is an examiner’s statement of reasons for allowance: 
Itoh et al. (US 6,002,354) and Chang (US 10,333,542) are considered as the closest prior art to the claimed invention. Itoh (Fig. 3) discloses a digital-to-analog converter (DAC) (Title), comprising: a first amplifier (OPA), a second amplifier (OPB), a first transistor (1), a second transistor (2), a first resistor element (RL), n first switching elements (Q1 to Q5), n second switching elements (Q1B to Q5B); and an R-2R ladder (3) (col. 8, lines 1-29). The R-2R ladder (3) of Fig. 3 is not seen to include a resistor coupled to either the transistor or the output of the second amplifier as arranged in claim 1. Chang (Fig. 1) discloses a DAC (100) (Title), comprising: an R-2R ladder (200); a switching circuit (300); a reference voltage setting circuit (400); and a current-to-voltage conversion circuit (500), which includes transistors (511, 513, 521), a first amplifier (512), a second amplifier (514) (col. 3, lines 12-30). Chang is not seen to teach the claimed second amplifier having an output and coupled to said transistor and said first amplifier.

	Regarding claims 1-8, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “a second amplifier having an output and coupled to the transistor and the first amplifier; and an R-2R resistor ladder having multiple rungs, each rung switchably coupled to a terminal of the transistor and to the output of the second amplifier, the R-2R resistor ladder including a resistor coupled to either the transistor or the output of the second amplifier” is not found in the prior art of record. Therefore, the claims are allowed.
	Regarding claims 9-14, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “a first set of resistors, each resistor in the first set of resistors switchably coupled to the current terminal and to the second amplifier output; a second set of resistors, a different resistor in the first set of resistors coupled in between each consecutive pair of resistors in the second set of resistors; and a resistor coupled to the first and second sets of resistors and connected to either the current terminal or to the second amplifier output” is not found in the prior art of record. Therefore, the claims are allowed.

	Regarding claims 15-21, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “an R-2R resistor ladder coupled to the current terminal of the transistor with a set of switches, wherein the amplifier is configured to adjust the current flow through the transistor responsive to a state of the set of switches, and wherein an output of the circuit is based on the current flow through the transistor” is not found in the prior art of record. Therefore, the claims are allowed.

	Regarding claim 22, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809. The examiner can normally be reached Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809